  Case: 4:20-mj-01212-JMB Doc. #: 4 Filed: 09/03/20 Page: 1 of 5 PageID #: 10




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
                 Plaintiff,                           )
                                                      )
 v.                                                   ) No. 4:20-MJ-1212         (JMB)
                                                      )
  DEMARCO BAKER,                                      )
                                                      )
                 Defendant.                           )


                  MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jeannette S. Graviss, Assistant

United States Attorney for said District, and moves this Court to order the defendant detained

pending further judicial proceedings, and further requests that a detention hearing be held three

days from the date of the defendant's initial appearance before the United States Magistrate Judge

pursuant to Title 18, United States Code, Section 3141, et. seq.

        As for its grounds for detention, the government requests this Court to consider the

following factors pursuant to Title 18, United States Code, Section 3142.

                                     Presumption of Detention

        I.      The defendant is charged in Count I with an offense for which the maximum term

of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.),

possession with the intent to distribute a controlled substance in violation of Title 21, United States

Code, Section 841 (a)(!). As a result, there is a rebuttable presumption that the defendant is a flight

risk and a danger to the community. See 18 U.S.C. § 3142(e)(3)(A) and (f)( I )(C).




                                                  I
  Case: 4:20-mj-01212-JMB Doc. #: 4 Filed: 09/03/20 Page: 2 of 5 PageID #: 11




        2.      The defendant has been convicted of two Federal offenses described in subsection

(f)( 1) of 18 U.S.C. § 3142; attempted possession with the intent to distribute cocaine, in violation

of Title 21, United States Code, Section 84l(a)(l) in Cause Number 4:98CR483 CAS; and

conspiracy to distribute and possess with the intent to distlibute cocaine in Cause Number

4:09CR444 CDP. As a result, there is a rebuttable presumption that the defendant is a danger to

the community. See 18 U.S.C. § 3142(e)(2)(A).

        3.      The defendant is charged in Count II with an offense under Title 18, United States

Code, Section 924( c ). As a result, there is a rebuttable presumption that the defendant is a flight

risk and a danger to the community. See 18 U.S.C. 3142(e)(3)(B).

        4.      Counts I and II of the Complaint trigger a rebuttable presumption of detention

pursuant to Title 18, United States Code, Sections 3142(e)(2)(A), (e)(2)(C), (3)(A), and (3 )(B).

There are no conditions or combination of conditions which will reasonably assure the appearance

of the defendant as required, and the safety of any other person and the community.

                         The Nature and Circumstances of the Offense

        5.      Title 18, United States Code, Section 3 l 42(g)(l) requires this Court to consider the

nature and characteristics of the offense charged, including whether the offense involves a

controlled substance or a firearm. Because the tlu·ee offenses with which the defendant is charged

involve both a controlled substance and a firearm, the first of the § 3 l 42(g) factors weighs in favor

of detention.

                      The Weight of the Evidence Against the Defendant

       6.       Section 3 J42(g)(2) requires this Court to consider the weight of the evidence

against the defendant. The government submits that the evidence against the defendant is strong.




                                                  2
  Case: 4:20-mj-01212-JMB Doc. #: 4 Filed: 09/03/20 Page: 3 of 5 PageID #: 12




        7.      The sworn statement of Drug Enforcement Administration Task Force Officer are

contained within the Complaint Affidavit and the govermnent requests this comt to consider those

facts to determine that the weight of the evidence against the defendant is strong. Notably, the

defendant has admitted that he was selling crack, that he was in possession of a firearm, and that

he knew that he was prohibited from possession the fireaim. The defendant said that he had been

selling narcotics for two or three years.

                       The History and Characteristics of the Defendant

        8.     Section 3142(g)(3)(A) requires this Co mt to consider the history and characteristics

of the person, including the person's character, physical and mental condition, employment,

financial resources, length or residence in the community, community ties, past conduct, history

relating to drug or alcohol abuse, criminal history and record concerning appearance at comt

proceedings.

       9.      While the defendant has lived in the community for almost his entire life and has

significant conununity ties, the other factors this Court is consider pursuant to Section

3142(g)(3)(A) weigh against his release in this case.

       10.     The defendant has a significant past history of drug abuse.

       11.     The defendant has two previous federal convictions for narcotics. On March 19,

1999, the defendant was convicted of attempted possession with the intent to distribute cocaine in

cause number 4:98 CR 483 CAS and was sentenced to a 60 month term of imprisonment. Upon

his release from imprisomnent, the defendant was placed on supervised release. The defendant

failed to comply with the condition of his release and his supervised release was revoked on

September 26, 2006.




                                                3
  Case: 4:20-mj-01212-JMB Doc. #: 4 Filed: 09/03/20 Page: 4 of 5 PageID #: 13




         12.     On March 8, 20 I 0, the defendant was convicted of conspiracy to distribute and

 possess with the intent to distribute cocaine in cause number 4:09CR444 CDP and was sentenced

 to a 37 month tem1 of imprisonment. Upon his release from imprisonment, the defendant was

 placed on supervised release. The defendant failed to comply with the conditions of his release

and his supervised release was revoked on March 7, 2014. The defendant was sentenced to an

additional 18 month term of imprisonment

         13.     Additionally, the defendant has numerous misdemeanor traffic convictions for

which he failed to appear in court and wmrnnts were placed for his arrest due to his non-

appearance.

         14.    The defendant's prior criminal history, past conduct, history related to drugs, his

failure to comply with conditions of court supervision, and his history of failure to appear at comt

proceedings weigh heavily in favor of detention.

                     The Nature and Seriousness of the Danger to the Community

         15.    The defendant was found in possession of a large quantity of crack cocaine and has

been consistently involved in the distribution of dm1gerous narcotics for more than twenty years.

        16.     The defendant was also in possession of a loaded stolen firearm.

        17.     The safety of the community would be at risk were the defendant to be released on

bond. See 18 U.S.C. § 3142(g)(4).

                                            Risk of Flight

        18.     There is a serious risk that the defendant will flee.

        19.     The defendant has a history of failing to comply with conditions of supervision.

        20.     The defendant was in possession of a large quantity of cash, therefore, has the

resources to flee.



                                                  4
  Case: 4:20-mj-01212-JMB Doc. #: 4 Filed: 09/03/20 Page: 5 of 5 PageID #: 14



       21.     The defendant has a history of failing to appear in comi.

                                           Conclusion

       22.     The government submits that when considering all of the factors outlined in Title

18, United States Code, § 3 l 42(g), the factors weigh heavily in favor of detention. There is a

presumption of detention and there is clear and convincing evidence that no condition or

combination of conditions that will reasonably assure the safety of any other person and the

community. Fmihermore, there is a preponderance of evidence that the defendant is a flight risk.




                                            Respectfully submitted,
                                            JEFFREY B. JENSEN
                                            United States Attorney

                                            Isl Jeannette S. Graviss
                                            JEANNETTE S. ORAVISS #44483MO
                                            Assistant United States Attorney




                                               5
